063DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-12, 16-19, 22-24, and 27 are currently pending.

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, line 1, please amend “the particular identifier is the code identifier” to recite “the particular identifier is a code identifier”;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by PICARD, WO 2015/067725.
Re claim 1:
PICARD teaches a method comprising:
selecting, by a coding computing device, a particular identifier from a set of identifiers generated by an identifier allocation authority, wherein the set of identifiers are included within a global set of identifiers maintained by the identifier allocation authority [0068] [0070] [0079]; 
coding, by the coding computing device, the particular identifier from the set of identifiers into an optical element set that includes a parent optical element set and a child optical element set, wherein optical elements of the child optical element set are visually smaller than optical elements of the parent optical element set, a first coded value represented by the child optical element set is not decodable from a distance greater than a threshold distance, and a second coded value is decodable from the distance greater than the threshold distance [0045]-[0048] [0084]-[0086]; and 
generating a visual output of the optical element set that is decodable to the particular identifier which, in combination with at least one other parameter associated with the optical element set, comprises a globally unique identifier in a set of globally unique identifiers [0070]-[0075].
Re claim 16:
PICARD teaches a method comprising: 
selecting, by a coding computing device, a particular identifier from a set of identifiers generated by an identifier allocation authority, wherein the set of identifiers are included within a global set of identifiers maintained by the identifier allocation authority; 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PICARD, WO 2015/067725 in view of GUINARD et al, US 2021/0067342.
Re claims 2-4 and 17-19:
PICARD teaches the method of claims 1 and 16, wherein the particular identifier is a code identifier.

GUINARD teaches receiving, from a remote computing device, a request for data that corresponds to the particular identifier [0133]; and
Sending, to the remote computing device, data that corresponds to the particular identifier [0110] [0133]-[0137];
Generating a code record that comprises a code identifier; signing the code record with a signature of a processor operator associated with the remote computing device [0110] [0111] [0117] [0133]-[0137]; and
Publishing the code record to a distributed ledger, such that the code record is written to the distributed ledger [0020] [0021] [0133]-[0137].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of GUINARD in the method of PICARD for the purpose of facilitating querying of product identifiers and associated metadata remotely from a local barcode reader.




Allowable Subject Matter
Claim 5-12, 22-24, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876